 



EXHIBIT 10.1
RESTRICTED STOCK AWARD AGREEMENT
     This Restricted Stock Award Agreement is made as of ___ between BALLY TOTAL
FITNESS HOLDING CORPORATION, a Delaware corporation (the Company), and «Name»,
an employee of the Company or one or more of its Subsidiaries (“Employee”).
     WHEREAS, the Company has heretofore adopted the 1996 Long-Term Incentive
Plan of Bally Total Fitness Holding Corporation, as amended, (the “Plan”); and
     WHEREAS, it is a requirement of the Plan that a Restricted Stock Award
Agreement be executed to evidence the Restricted Stock Award granted to
Employee.
     NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth, and for other good and valuable consideration, the parties hereto have
agreed, and do hereby agree, as follows:
     1. Grant of Award. The Company hereby grants to Employee a Restricted Stock
Award of an aggregate of «Shares» shares of the common stock, $.01 par value, of
the Company (the “Shares”) on the terms and conditions set forth herein.
     2. Issuance of Shares. As soon as reasonably practicable after the payment
by Employee of an amount equal to the aggregate par value of the Shares issuable
under the Restricted Stock Award and the delivery by Employee to the Company of
an executed stock power signed by Employee and suitable to the Board, the Shares
shall be issued in Employee’s name. Upon issuance of the certificate or
certificates for the Shares, Employee shall be a stockholder with respect to the
Shares and shall have all the rights of a stockholder with respect to the
Shares, including but not limited to, the right to vote the Shares and to
receive dividends and other distributions paid with respect to the Shares. The
certificate or certificates for the Shares, together with the executed stock
power shall be held by the Company in its control for the account of Employee
until the restrictions set forth in Section 3 of this Restricted Stock Award
Agreement lapse (at which time a certificate or certificates in respect of the
appropriate number of Shares shall be delivered to Employee) or, if earlier,
until the Shares are forfeited to the Company and canceled as provided in
Section 3 of this Restricted Stock Award Agreement.
     3. Restrictions on Award. The Restricted Stock Award shall be subject to
the following

1



--------------------------------------------------------------------------------



 



terms and conditions:
     (a) In the event Employee sells, exchanges, transfers, pledges,
hypothecates or otherwise disposes of (or purports or attempts to do any of the
foregoing) any or all of the Shares then held by the Company pursuant to
Section 2 of this Restricted Stock Award Agreement (including any Shares
issuable, but not yet issued) with respect to which the restrictions set forth
in this Section 3 have not lapsed in accordance with paragraph (c) below, then
all of such disposed (or purportedly disposed) Shares will be immediately
forfeited to the Company without notice and without consideration.
     (b) If (i) the termination of Employee’s employment with the Company and
all Subsidiaries of the Company by the Company or any Subsidiary for Cause
occurs prior to [date 4 years less one day after original grant], or (ii) the
termination of Employee’s employment with the Company and all Subsidiaries of
the Company by Employee occurs prior to [date 4 years after original grant], all
of the Shares then held by the Company pursuant to Section 2 of this Restricted
Stock Award Agreement with respect to which the restrictions set forth in this
Section 3 have not lapsed in accordance with paragraph (c) below will be
immediately forfeited to the Company without notice and without consideration.
For the purposes of this Restricted Stock Award Agreement, “Cause” shall
(i) have the same meaning as Employee’s employment agreement with the Company or
a Subsidiary assigns to such term and (ii), in the absence of such a written
employment agreement, shall exclude the Employee’s death or Employee having
become “disabled” within the meaning of Section 22(e)(3) of the Internal Revenue
Code of 1986, as amended, and otherwise shall be determined by the Committee and
shall include, but not be limited to:
          A. Employee’s fraud or dishonesty;
          B. the willful and continued failure of Employee to perform
substantially Employee’s duties with the Company or its Subsidiaries (other than
any such failure resulting from incapacity due to physical or mental illness);
          C. the willful engaging by Employee in illegal conduct or gross
misconduct which is injurious to the Company or its Subsidiaries; or

2



--------------------------------------------------------------------------------



 



          D. Employee’s conviction (including a plea of nolo contendere) of a
felony or of a crime involving moral turpitude.
     (c) Subject to the restrictions set forth in subparagraph (b) above, all
restrictions set forth in this Section 3 shall lapse on, and a certificate or
certificates for those Shares that have not already been distributed to Employee
shall, subject to the provisions of Section 2 of this Restricted Stock Award
Agreement, be appropriately distributed to Employee as soon as reasonably
practicable after, the earlier of:
     (i) four years from the date of issuance; ( [date])
     (ii) a Change in Control of the Company (as defined below)
     (iii) Employee’s death
           or
     (iv) Employee having become “disabled” within the meaning of
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended.

  (d)   In the event Employee’s employment with the Company and all Subsidiaries
of the Company is terminated by the Company other than for Cause prior to the
projected vesting date, all restrictions shall be removed, and any certificate
or certificates for Shares held by the Company in respect of Employee pursuant
to Section 2 of this Restricted Stock Award Agreement shall be delivered to
Employee.     (e)   “Change in Control” shall mean the happening of any of the
following events:

(i) An acquisition by any individual, entity, or group (within the meaning of
Sections 13(d)(3) or 14(d)(2) of the Exchange Act (an “Entity) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act),
of 50% or more of either (A) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”), or (B) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of the directors (the “Outstanding Company Voting
Securities”); excluding, however, the following: (x) any acquisition by the
Company, (y) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by, or
under common control with, the Company or (z) any acquisition by any corporation

3



--------------------------------------------------------------------------------



 



pursuant to a transaction which complies with clauses (A), (B) and (C) of
subsection (iii).
(ii) A change in the composition of the Board such that the individuals who, as
of December 2, 2005, constitute the Board (such Board shall be hereinafter
referred to as the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that for purposes of this
definition, any individual who becomes a member of the Board subsequent to
December 2, 2005, whose election, or nomination for election, by the Company’s
stockholders was approved by a vote of at least a majority of those individuals
who are members of the Board and who were also members of the Incumbent Board
(or deemed to be such pursuant to this provision), shall be considered as though
such individual were a member of the Incumbent Board; and provided further,
however, that any such individual whose initial assumption of office occurs as a
result of or in connection with either an actual or threatened election contest
(as such terms are used in Rule 14a-11 of the Regulation 14A promulgated under
the Exchange Act) or other actual or threatened solicitation of proxies or
consents by or on behalf of an Entity other than the Board shall not be
considered as a member of the Incumbent Board;
(iii) The consummation of a merger, reorganization, consolidation, or sale or
other disposition of all or substantially all of the assets of the Company other
than a transaction which results in (A) all or substantially all of the
stockholders of the Company who were beneficial owners of the Outstanding Common
Stock or Outstanding Company Voting Securities immediately prior to such
transaction beneficially owning immediately after the transaction more than 60%
of the outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities of the corporation resulting from such
transaction (including, without limitation, a corporation or other person which
as a result of such transaction owns the Company or all or substantially all of
the Company’s assets either directly or through one or more subsidiaries (a
“Parent Company”) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be);
(B) no Entity (other than the Company, any employee benefit plan (or related
trust) of the Company, the Corporation resulting from the transaction or, if
reference was made to a Parent Company for purposes of determining whether
(A) was satisfied in connection with the applicable transaction, such Parent
Company) beneficially owning directly or indirectly 20% or more of the
outstanding shares of common stock of the corporation resulting from such
transaction or the combined voting power of the outstanding voting securities of
such corporation entitled to vote generally in the election of directors unless
such ownership resulted solely from ownership of securities of the Company prior
to the transaction and (C) individuals who were members of the Incumbent Board
immediately after the consummation of the transaction constituting at least a
majority of the members of the board of directors of the corporation resulting
from such transaction.

4



--------------------------------------------------------------------------------



 



(iv) A liquidation or dissolution of the Company.
     4. Taxes. The Company shall have the right to deduct, from any amounts
payable at anytime to Employee, the amount of any taxes which the Company is or
will be required by law to withhold, as and when required by law, with respect
to the Shares received or to be received by Employee pursuant to this Restricted
Stock Award. The Company shall have the right to require a person entitled to
receive Shares pursuant to this Restricted Stock Award Agreement to pay the
Company the amount of any taxes which the Company is or will be required to
withhold with respect to such Shares before the certificate or certificates for
such Shares are delivered pursuant to the Restricted Stock Award.
     5. Delivery of Shares on Exercise. Delivery of certificates for Shares
pursuant to this Restricted Stock Award may be postponed by the Company for such
period as may be required for it with reasonable diligence to comply with any
applicable requirements of any federal, state or local law or regulation or any
administrative or quasi-administrative requirement applicable to the sale,
issuance, distribution or delivery of such Shares. The Committee may, in its
sole discretion, require Employee to furnish the Company with appropriate
representations and a written investment letter prior to the delivery of any
Shares pursuant to this Restricted Stock Award.
     6. Incorporation of Provisions of the Plan. All of the provisions of the
Plan pursuant to which this Restricted Stock Award Agreement is granted are
hereby incorporated by reference and made a part hereof as if specifically set
forth herein, and to the extent of any conflict between this Restricted Stock
Award Agreement and the terms in the aforesaid Plan, the Plan shall control. To
the extent any capitalized terms are not otherwise defined herein, they shall
have the meaning set forth in the Plan.
     7. Invalidity of Provisions. The invalidity or unenforceability of any
provision of this Restricted Stock Award Agreement as a result of a violation of
any state or federal law, or of the rules or regulations of any governmental
regulatory body, or any securities exchange shall not affect the validity or
enforceability of the remainder of this Restricted Stock Award Agreement.
     8. Waiver and Modification. The provisions of this Restricted Stock Award
Agreement may not be waived or modified unless such waiver or modification is in
writing and signed by the parties hereto.

5



--------------------------------------------------------------------------------



 



     9. Interpretation. All decisions or interpretations made by the Committee
with regard to any question arising under the Plan or this Restricted Stock
Award Agreement shall be binding and conclusive on the Company and Employee.
     10. Multiple Counterparts. This Restricted Stock Award Agreement may be
signed in multiple counterparts, all of which taken together shall constitute an
original agreement. The execution by one party of any counterpart shall be
sufficient execution by that party, whether or not the same counterpart has been
executed by any other party.
     11. Governing Law. This Restricted Stock Award Agreement shall be governed
by the laws of the State of Delaware.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Restricted Stock Award
Agreement to be duly executed by its duly authorized officer, and Employee has
hereunto set his hand, all as of the day and year first above written.

              BALLY TOTAL FITNESS
 
            HOLDING CORPORATION
 
       
 
  By:    
 
       
 
      Its: [Title]
 
                  Employee

7